


Exhibit 10.2


MPLX GP LLC NON-MANAGEMENT DIRECTOR COMPENSATION POLICY
AND DIRECTOR EQUITY AWARD TERMS


(Amended and Restated, effective February 26, 2014)
Directors of MPLX GP LLC (the “Company”) who are not employed by the Company or
one of its subsidiaries or affiliates (“Non-Management Directors”) shall receive
compensation for their services on the Board of Directors of the Company (the
“Board”) and related committees as set forth below.
The equity awards set forth herein will be made from the MPLX LP 2012 Incentive
Compensation Plan or any successor plan designated by the Board (the “Plan”).
This Policy shall apply to those awards made in denominations of common units
and other similar awards granted to Non-Management Directors under the Plan.
The Plan and this Policy are intended to conform to the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
Department of Treasury Regulations and other interpretive guidance issued
thereunder (“Section 409A”), and, in all respects, shall be administered and
construed in accordance with such requirements.
This Policy initially became effective upon the filing of a Form S-8
Registration Statement with the U.S. Securities and Exchange Commission to
register common units of MPLX LP authorized to be issued under the Plan and may
be amended from time to time.
The Non-Management Director Compensation Package of the Company will be as
follows:
MPLX GP LLC
Non-Management Director Compensation Package 
 
 
 
Annual Board Retainer (Cash)
  
$62,500
Annual Director Deferred Phantom Unit Equity Award
  
$62,500
Total Annual Compensation Package - Exclusive of Chair Retainers
  
$125,000
 
 
Audit Committee Annual Chair Retainer (Cash)
  
$15,000
Conflicts Committee Annual Chair Retainer (Cash)
  
$15,000
Executive Committee and Lead Director Annual Retainer (Cash)
 
$15,000
All Other Committees Annual Chair Retainer (Cash)
  
$7,500

Both the Deferred Phantom Unit Equity Awards (“Phantom Units”) and the Cash
Retainer components of Non-Management Director Compensation shall be awarded or
paid, as the case may be, to each Non-Management Director on a quarterly basis,
with each installment being equal to one-fourth of the annualized amount set
forth above. At the commencement of each calendar quarter, each Non-Management
Director then in office will receive an award equal to a number of Phantom
Units, including any fractional Phantom Units, determined as set forth herein
and such awards will bear a grant date of the first trading day of such quarter.
All equity awards under this Policy shall be automatically deferred until the
receiving Non-Management Director separates from service on the Board. The Board
and Committee Retainer components of Non-Management Director Compensation will
be paid on a quarterly basis, with a check cut or direct deposit made at the
inception of each quarter in an amount equal to one-fourth of the annualized
amounts set forth above.
All expenses incurred by Non-Management Directors to attend meetings of the
Board and related committees, and otherwise attend to Company business will
either be fully paid or reimbursed by the Company.
Notwithstanding the foregoing, to the extent the initial effective date of this
Policy falls after the first trading day of a calendar quarter, each
Non-Management Director who is in office upon the initial effective date of this
Policy shall receive a pro-rated quarterly Phantom Unit award for such calendar
quarter, with the grant date of such Phantom Unit award being the effective date
of this Policy, and a pro-rated quarterly Board and Committee Retainer payment,
as applicable. Further, unless the beginning of the calendar quarter following
commencement of service is expressly designated as the grant date or payment
date, as applicable, any new Non-Management Director who commences service
during any calendar quarter and after the




--------------------------------------------------------------------------------




beginning of such calendar quarter shall receive a pro-rated Phantom Unit award
for such calendar quarter, with the grant date of such Phantom Unit award being
the date of commencement of service on the Board, and a pro-rated quarterly
Board and Committee Retainer payment, with the payment date of such Retainer
being the date of commencement of service.
The number of Phantom Units subject to each quarterly award shall be determined
by dividing $15,625, or such other pro-rated amount as applicable, by the
closing market price of MPLX LP common units as reported on the Consolidated
Tape System on the grant date. The number of Phantom Units, including any
fractional Phantom Units, will be recorded in an unfunded and unsecured deferred
compensation bookkeeping account in the Non-Management Director’s name. To the
extent cash distributions are paid to common unit holders of MPLX LP, additional
Phantom Units, including any fractional Phantom Units, will accrue within the
Non-Management Director’s deferred compensation account in recognition of the
value of such distributions and shall be subject to the same automatic deferral
and restrictions, terms, and conditions as the underlying Phantom Units.
Each Phantom Unit held in a Non-Management Director’s accumulated deferred
compensation account will increase or decrease in value by the same amount and
with the same frequency as the fair market value of a common unit of MPLX LP.
In the event of a reorganization, recapitalization, unit equity split, dividend,
combination of equity units, merger, consolidation, rights offering or any other
change in the legal entity structure, the number and kind of Phantom Units
credited to each Non-Management Director’s accumulated deferred compensation
account shall be adjusted accordingly.
The deferred Phantom Units shall vest in full upon the Non-Management Director’s
separation from service on the Board. Upon a Non-Management Director’s
separation from service on the Board for any reason other than death, the
Phantom Units in the Non-Management Director’s account shall be settled on the
first day of the calendar month following the expiration of 45 days after such
separation from service and such Non-Management Director will receive
unrestricted issued MPLX LP common units in place of the total accumulated
Phantom Units in his or her deferred compensation account balance.
Upon a Non-Management Director’s death, the Phantom Units in his or her deferred
compensation account shall be fully vested. Unrestricted issued MPLX LP common
units will be transferred to the Non-Management Director’s designated
beneficiary either in the February of the year following such Non-Management
Director’s death or on the first day of the calendar month following the
expiration of 45 days after the Non-Management Director’s death, whichever is
earlier. If there is no valid beneficiary designation by the Non-Management
Director, or if the designated beneficiary or beneficiaries fail to survive the
Non-Management Director or otherwise fail to take the unrestricted issued MPLX
LP common units, the Non-Management Director’s beneficiary shall be the
Non-Management Director’s surviving spouse or, if there is no surviving spouse,
the Non-Management Director’s estate. Otherwise, Non-Management Directors may
not sell, transfer, assign, pledge or otherwise encumber any portion of the
Phantom Units and any attempt to sell, transfer, assign, pledge, or encumber any
portion of the Phantom Units shall have no effect. In order to ensure that MPLX
GP LLC Board members bear the full risks of unit ownership, MPLX GP LLC
Directors are prohibited from hedging transactions related to MPLX LP common
units or pledging or creating a security interest in any MPLX LP common units,
including units in excess of any applicable ownership guidelines or
requirements.


Each Phantom Unit award made under this Policy to Non-Management Directors shall
be subject to the terms and conditions of this Policy and the Plan, and this
Policy and the Plan shall serve as the governing award agreement and shall
evidence the grants and awards made pursuant to this Policy. The Board may amend
or terminate this Policy at any time as set forth under the Plan other than an
amendment which would cause any outstanding award or distribution to fail to
comply with Section 409A. This Policy is subject to the terms and conditions of
the Plan and any terms or conditions not specifically set forth or provided
within this Policy shall be governed by the Plan, including but not limited to
the provisions required to comply with Section 409A, in particular: “separation
from service” as used under this Policy shall have the same meaning as used
under Section 409A; and those provisions regarding distributions to “specified
employees” under Section 409A shall apply to distributions under this Policy.




